Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 1 of 30 PageID 1208



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION



    MAX STORY, NANCY MURREY-
    SETTLE, ALLEN CALL and
    JAMES EKE, on behalf of
    themselves and all others similarly
    situated,

                Plaintiffs,
    v.                                               Case No. 3:19-cv-724-J-32JBT

    HEARTLAND PAYMENT
    SYSTEMS, LLC,

                Defendant.


                                       ORDER

          In this putative class action lawsuit, plaintiffs are parents whose children

    attend public schools that use an electronic payment service (MySchoolBucks)

    provided by defendant Heartland Payment Systems, LLC, to process payments

    for items such as school lunches, after-school programs, bus passes, and athletic

    fees. Heartland often charges a “program fee” when a parent uses the service.

    The usual fee is $2.49 per transaction, but is sometimes more. Plaintiffs allege

    that Heartland’s misleading representations about the program fee violate New

    Jersey consumer fraud statutes and are a breach of contract under New Jersey

    law, which governs the terms of the MySchoolBucks agreement.
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 2 of 30 PageID 1209



          The Court held a hearing on October 25, 2019, the record of which is

    incorporated by reference. See Transcript, Doc. 52. At the time, the Court

    took two of the pending motions under advisement.        Thereafter, additional

    plaintiffs joined Max Story, the original plaintiff, and they filed an amended

    complaint, which Heartland now moves to dismiss.

          I.    Motion for Judgment on the Pleadings1

          First, as discussed at the hearing, Heartland attempted to short-circuit

    this case early on by making changes to its terms of service and depositing a

    sum of money ($40,000) into Story’s credit card account, to which it had access

    through his MySchoolBucks account.         Heartland immediately moved for

    judgment on the pleadings (Doc. 12), arguing the case was moot because Story

    had received all the relief to which he could possibly be entitled. Story opposed

    the motion (Docs. 26 & 27) and was able to reverse the charges so he no longer

    has the money.

          Heartland argues that in Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663

    (2016), the Supreme Court countenanced Heartland’s actions because, though

    holding that an unaccepted offer of judgment did not moot a complaint, it left

    open the possibility that a claim might be mooted “if a defendant deposits the

    full amount of the plaintiff’s individual claim in an account payable to the


          1The filing of plaintiffs’ amended complaint did not moot defendant’s
    motion for judgment on the pleadings, which the Court took under advisement.


                                           2
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 3 of 30 PageID 1210



    plaintiff, and the court then enters judgment for the plaintiff in that amount.”

    Id. at 672. But that’s not what happened here. In this case, by contrast, no

    Rule 68 judgment was entered or sought in advance of the deposit or thereafter,

    Heartland accessed Story’s credit card account without his authority or

    knowledge (or that of his counsel), and he quickly rejected the money, before

    the motion for judgment on the pleadings was ripe for consideration.         The

    Court finds these facts do not fit through the window left open in Campbell-

    Ewald. The motion for judgment on the pleadings will be denied.

          II.     Motion for Protective Order

          At the same time Heartland deposited money into Story’s credit card

    account, it also changed the terms of its service agreement governing the

    MySchoolBucks program. Before, the terms provided that disputes would be

    subject to the jurisdiction of the courts of the state of New Jersey.2 Doc. 4, Ex.

    1 at 2. Now, when parents log into the MySchoolBucks website, they see the

    following pop-up message:




          2   No party invoked that provision for this lawsuit.


                                             3
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 4 of 30 PageID 1211




    Doc. 34 at 5.   When users click on “Show Terms of Service” they see the

    following statement:

           PLEASE READ SECTIONS 14 (“DISPUTE RESOLUTION”)
           AND 15 (“CLASS ACTION WAIVER”) CAREFULLY AS
           THEY RELATE TO ARBITRATION AND CLASS ACTIONS

    Section 14 states, in relevant part:

           14. DISPUTE RESOLUTION

           PLEASE READ THIS SECTION CAREFULLY AS IT
           AFFECTS YOUR RIGHTS AND IMPACTS HOW
           DISPUTES ARE RESOLVED. THIS SECTION IS
           INTENDED   TO  APPLY  RETROACTIVELY,   AND
           THEREFORE APPLIES TO ALL PAST, CURRENT AND
           FUTURE CLAIMS.

           **IMPORTANT: THIS DISPUTE RESOLUTION SECTION,
           INCLUDING THE ARBITRATION PROVISION AND THE
           CLASS ACTION WAIVER, APPLIES TO ALL PENDING
           LITIGATION, INCLUDING, BUT NOT LIMITED TO, THE
           MATTER OF STORY V. HEARTLAND PAYMENT
           SYSTEMS, LLC, UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF FLORIDA, CIVIL
           ACTION NO. 3:19-CV-00724.  IN THAT CASE, THE


                                           4
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 5 of 30 PageID 1212



              PLAINTIFF SEEKS TO REPRESENT A CLASS OF ALL
              PERSONS WHO PAID HPS [HEARTLAND PAYMENT
              SYSTEMS] A PROGRAM FEE SINCE MAY 15, 2013, AND
              ASSERTS CLAIMS FOR BREACH OF CONTRACT,
              UNJUST ENRICHMENT, AND VIOLATIONS OF NEW
              JERSEY’S    TRUTH-IN-CONSUMER       CONTRACT,
              WARRANTY AND NOTICE ACT AND NEW JERSEY’S
              CONSUMER FRAUD ACT.         HPS DENIES THE
              ALLEGATIONS. IF YOU ACCEPT THESE TERMS OF
              SERVICE AND A CLASS IS CERTIFIED IN THE STORY
              MATTER, YOU WILL NOT [BE] PERMITTED TO
              PARTICIPATE IN THE STORY CASE AS A CLASS
              MEMBER.**

              IF YOU PROCEED WITH A TRANSACTION THROUGH
              OR USING MYSCHOOLBUCKS AFTER THESE TOS
              [TERMS OF SERVICE] ARE EFFECTIVE, YOU ARE
              AGREEING TO THE TERMS OF THIS DISPUTE
              RESOLUTION SECTION AND ARE BOUND BY THEM.

                  A. Mandatory Arbitration: YOU AND HPS AGREE
                  THAT ANY AND ALL DISPUTES (AS DEFINED
                  BELOW) SHALL BE RESOLVED EXCLUSIVELY
                  THROUGH FINAL AND BINDING ARBITRATION, AND
                  NOT BY A COURT OR JURY . . . .3

    And Section 15 states, in relevant part:

              15. CLASS ACTION WAIVER
              WE EACH AGREE THAT ANY PROCEEDINGS,
              WHETHER IN ARBITRATION OR COURT, WILL BE
              CONDUCTED ONLY ON AN INDIVIDUAL BASIS AND
              NOT IN A CLASS OR REPRESENTATIVE ACTION OR AS
              A MEMBER IN A CLASS, CONSOLIDATED OR
              REPRESENTATIVE ACTION . . . .

    Doc. 34, Ex. 1. A.


          3 There is an exception for claims brought to small claims court. Doc.
    34, Ex.1.A.


                                           5
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 6 of 30 PageID 1213



          None of the named plaintiffs have agreed to these new terms and none of

    them are currently using their MySchoolBucks accounts. Story stated at the

    hearing that he would like to continue using the service because it is

    inconvenient to pay with cash, which is the only alternative at his children’s

    school, but he is unwilling to agree to the new terms.

          Additionally, Heartland changed the description about the fee at the

    same time it added the arbitration clause and class action bar. Before, the

    Terms of Service stated:

            Your school district may require a program fee or membership
            fee for your use of the service. If you are required to pay a
            program fee, you will be notified on a screen prior to
            completing the payment transaction and any such program fee
            will be required for each payment you make using the Service.
          Elsewhere, the website stated:
            Signing up for MySchoolBucks is free. Depending on your
            school/district and order/item you are purchasing, you may be
            required to pay a program or membership fee.
    See Doc. 12, Ex. 1.
          Now, the website states:
            [Heartland] may charge a Program Fee in connection with the
            Services and/or transactions processed through the Services. If
            a Program Fee is charged, it will be displayed onscreen before
            you complete the payment transaction. By completing the
            transaction, you are agreeing to pay the Program Fee to
            [Heartland]. The school or school district may remit the
            Program Fee to [Heartland].
    Id.
          Story moved for a protective order to prohibit Heartland from “misleading

    or coercing putative class members into waiving their rights in this litigation,”


                                           6
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 7 of 30 PageID 1214



    seeking to “void any purported waivers” already procured and requiring

    Heartland to issue a curative notice to prospective class members (Doc. 13).

    Heartland filed a response (Doc. 34), and the Court heard argument on the

    motion, following which Story filed a reply and additional exhibits (Docs. 58 &

    59), and Heartland filed a sur-reply (Doc. 63).

          Under “the general policies embodied in Rule 23, which governs class

    actions in federal court,” the Court “has both the duty and the broad authority

    to exercise control over a class action and to enter appropriate orders governing

    the conduct of counsel and parties.” Gulf Oil Co. v. Bernard, 452 U.S. 89, 99-

    100 (1981). However, “an order limiting communications between parties and

    potential class members should be based on a clear record and specific findings

    that reflect a weighing of the need for a limitation and the potential interference

    with the rights of the parties.” Id. at 101. “[T]he mere possibility of abuses

    does not justify routine adoption of a communications ban that interferes with

    the formation of a class or the prosecution of a class action . . . .” Id. at 104.

    In this case, no motion for class certification has yet been filed.4 Thus, the

    Court is particularly mindful that any restriction now on Heartland’s



          4 Local Rule 4.04(b) requires a motion for class certification to be filed
    within 90 days of filing a complaint. M.D. Fla. Local R. 4.04(b). Story sought
    and secured an extension of time to file a motion for class certification until
    class discovery is complete, which the parties anticipated would take
    approximately 18 months. See Docs. 17, 19.


                                            7
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 8 of 30 PageID 1215



    communications with its customers could later prove to have been

    unwarranted.    See id. (counseling district courts to proceed cautiously in

    restraining expression).

          “Types of communications that have been recognized to violate Rule 23

    include misleading communications to class members regarding the litigation,

    communications that misrepresent the status or effect of the pending action,

    communications that coerce prospective class members into excluding

    themselves from the litigation, and communications that under[mine]

    cooperation with or confidence in class counsel.” Taaffe v. Robinhood Mkts.,

    Inc., No. 8:20-cv-513-T-36SPF, 2020 WL 1531127, at *3 (M.D. Fla. Mar. 31,

    2020) (quotation and citation omitted).        Plaintiffs bear the burden of

    demonstrating that the communication at issue “threatens the proper

    functioning of the litigation.” Id. (quotation and citations omitted).

          In Chen-Oster v. Goldman, Sachs & Co., No. 10 Civ. 6950 (AT) (RWL), ___

    F. Supp. 3d ___, 2020 WL 1467182, at *24-38 (S.D.N.Y. Mar. 26, 2020), the court

    conducted an extensive review of case law (including from the Eleventh Circuit)

    to arrive at a list of factors courts generally consider in assessing whether a

    defendant’s efforts to enter into arbitration clauses or releases with putative

    class members are actually or potentially coercive or deceptive. Those factors

    include:




                                            8
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 9 of 30 PageID 1216



            (1) the relative vulnerability of the putative class members; (2)
            evidence of actual coercion or conditions conducive to coercion;
            (3) whether the defendant targeted putative class members in
            a purposeful effort to narrow the class; (4) whether the
            arbitration provision was unilaterally imposed on the putative
            class; and (5) evidence of misleading conduct, language, or
            omissions, including the extent to which the agreement does
            or does not mention the existence of the putative class action
            and related information.

    Id. at *25. These factors are not exclusive and courts consider the totality of

    the circumstances. Id. at *33.

          As to the first factor, the parents using the MySchoolBucks program are

    not an especially vulnerable class.    The plaintiffs here, for example, are a

    lawyer, a school district employee, and an information technology professional,

    see Doc. 57 at ¶¶26, 32, 39, and all the parents using the MySchoolBucks

    program are sophisticated enough to set up and use an online payment program

    that connects to their credit card account. Cf. O’Connor v. Uber Techs., Inc.,

    No. C-13-3826EMC, 2013 WL 6407583, at *6 (N.D. Cal. Dec. 6, 2013) (noting

    relative unsophistication of immigrant drivers whose first language was not

    English, the language of the arbitration agreement); Kater v. Churchill Downs,

    Inc., 423 F. Supp. 3d 1055, 1061 (W.D. Wash. 2019) (finding message was

    coercive to putative class members who were “addicted gamblers”).

          As to coercion, while it is true that parents cannot use the MySchoolBucks

    program unless they agree to the new terms, plaintiffs did not put forth any

    evidence from parents who are unable to pay by another way—indeed, the

                                           9
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 10 of 30 PageID 1217



    named plaintiffs now pay their children’s school charges by cash or check.

    Plaintiffs represented at the hearing that other parents have contacted them

    who have elected not to sign up either. There are no threats, and it is not an

    employment contract so no one’s livelihood is at stake.        Cf., e.g., Gilmer v.

    Interstate/Johnson Lane Corp., 500 U.S. 20, 33 (1991) (holding that even in the

    context of the unequal bargaining power of an employment agreement,

    arbitration agreements are to be enforced as any other contract); Billingsley v.

    Citi Trends, Inc., 560 F. App’x 914, 919 (11th Cir. 2014) (affirming need for

    corrective action to void arbitration agreements in collective action where store

    managers understood they would be fired if they did not sign). While the Court

    recognizes that parents may feel that they do not have a real choice in the

    matter, it does not rise to the level of coercion described in the cases.

          As to the third factor, while there is little doubt this lawsuit prompted

    Heartland to take action to avoid future lawsuits like this one, the new terms

    apply to all its customers, including those who were never subject to the old

    terms and who, therefore, would never be part of this lawsuit.5 Cf. Billingsley,

    560 F. App’x at 919 (noting that only store managers who were potential opt-in

    plaintiffs were forced to sign arbitration agreements).



          5 While plaintiffs do not concede that the terms as currently stated are
    clear, that is not part of any plaintiff’s claim here so any new users are not
    before the Court, nor will they be if and when a class is certified.


                                            10
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 11 of 30 PageID 1218



          The arbitration agreements were not unilaterally imposed. While the

    users have no real bargaining power with Heartland, each of them must

    affirmatively agree to the terms, which are boldly stated on the first page of the

    website. See Mason v. Midland Funding LLC, No. 18-14019, ___ F. App’x ___,

    2020 WL 2466370, at *1 (11th Cir. May 13, 2020) (“Courts have . . . largely

    approved the use of clickwrap agreements [because] the consumer is on notice

    that an agreement exists and receives the opportunity to review the terms of

    that agreement and to consent”).

          Finally, plaintiffs have not demonstrated that the language regarding the

    arbitration agreement or this lawsuit is unclear. The opening page states in

    bold lettering that by agreeing to the terms, parents cannot join a class action

    and must arbitrate any claims.      Those who choose to view the terms find

    additional information about the arbitration agreement and this lawsuit,

    including the case caption, file number, name of the court, and a brief

    description of the allegations and counts pled in the original complaint. While

    plaintiffs would have preferred that other information be included, what is

    there is sufficient and is not misleading.

          Considering the totality of the circumstances, the Court does not find that

    Heartland’s communications have misled or coerced putative class members




                                           11
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 12 of 30 PageID 1219



    into waiving their rights in this litigation. 6   Therefore, it cannot enter the

    protective order plaintiffs seek. Plaintiffs’ further requests that the Court void

    any purported waivers and require Heartland to issue a curative notice are

    denied as moot.7

           III.    Motion to Dismiss

           Heartland filed a Motion to Dismiss Plaintiffs’ Amended Complaint (Doc.

    62).   Plaintiffs filed a response (Doc. 67), Heartland replied (Doc. 70), and

    plaintiffs filed a sur-reply (Doc. 72) and supplemental authority (Doc. 73). 8

    Story originally filed this suit as a proposed class action in state court alleging

    violations of New Jersey consumer fraud statutes and common law claims of

    breach of contract and unjust enrichment under New Jersey law (which governs

    the parties’ MySchoolBucks contracts9). Heartland removed the case, claiming

    jurisdiction under the Class Action Fairness Act, on the grounds that Story is a

    citizen of Florida, Heartland is a citizen of Georgia,10 the amount in controversy


           The Court emphasizes that this finding is limited to the facts of this
           6

    case. In a case with different facts, the result might well be different.
           The Court does not reach Heartland’s argument that plaintiffs lack
           7

    standing to request that the Court void the waivers.
           8 Heartland moved for leave to respond to the notice of supplemental
    authority. The Court finds a response to be unnecessary so the motion (Doc.
    74) is denied.
           9MySchoolBucks’ contracts are now governed by Georgia law, but none
    of the plaintiffs are parties to that new contract.
           10   Although Heartland is a limited liability company, its only member is

                                             12
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 13 of 30 PageID 1220



    exceeds $5 million, exclusive of interest and costs, and there are more than 100

    members in the putative class. See 28 U.S.C. §§ 1332(d), 1453.

          Following the hearing (which alerted Story to some pleading deficiencies),

    the Court granted Story leave to amend his complaint. With the amended

    complaint, another Florida citizen joined as a plaintiff (Nancy Murrey-Settle),

    as have two non-Florida citizens: Allen Call, a citizen of Louisiana, and James

    Eke, a citizen of Colorado. All are parents who had MySchoolBucks accounts

    with Heartland to pay for their children’s school-related charges. The amended

    complaint retains three of the original statutory consumer fraud claims as well

    as the breach of contract claim. Although Heartland answered the original

    complaint, it now moves to dismiss the amended complaint. 11          Heartland

    argues under Federal Rule of Civil Procedure 12(b)(2) that the Court cannot

    exercise personal jurisdiction over Heartland as to the claims brought by Call

    and Eke (the non-Florida citizen plaintiffs), that each claim is subject to

    dismissal under Rule 12(b)(6), and that plaintiffs lack standing to request

    injunctive and declaratory relief.



    Global Payments, Inc., a Georgia corporation with its principal place of business
    in Georgia. See Doc. 1 at ¶ 4.
          11Heartland explains that it elected to answer the original complaint for
    expedience sake as it expected to resolve the case via its motion for judgment
    on the pleadings. See Doc. 62 at 5. Its original answer contained numerous
    affirmative defenses invoking many of the same challenges raised in this
    motion.


                                           13
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 14 of 30 PageID 1221



          “A federal court sitting in diversity undertakes a two-step inquiry in

    determining whether personal jurisdiction exists: the exercise of jurisdiction

    must (1) be appropriate under the state long-arm statute and (2) not violate the

    Due Process Clause of the Fourteenth Amendment to the United States

    Constitution.” United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir.

    2009) (citations omitted). Florida’s long-arm statute provides means by which

    a defendant may be subject to either general or specific jurisdiction.          Id.

    Plaintiffs do not argue that Heartland is subject to general jurisdiction in

    Florida, nor could the Court find that it is, as there is no showing that Heartland

    has engaged in “substantial and not isolated activity” in the state. Fla. Stat.

    § 48.193(2). “[O]nly in ‘exceptional’ cases” will a corporation’s contacts with a

    state other than that of its incorporation or principal place of business be

    substantial enough to warrant exercising general jurisdiction. Carmouche v.

    Tamborlee Mgmt., Inc., 789 F.3d 1201, 1204 (11th Cir. 2015) (examining

    Florida’s long-arm statute) (quoting Daimler AG v. Bauman, 571 U.S. 117, 139

    n.19 (2014)). The Court therefore considers whether Heartland is subject to

    specific jurisdiction regarding the claims of Call and Eke.12


          12 Plaintiffs suggest that CAFA’s grant of original jurisdiction over class
    actions would be undermined if the Court could not exercise personal
    jurisdiction over Heartland as to the entire action, including all plaintiffs and
    claims. But nothing in CAFA excuses the requirement that the Court have
    personal jurisdiction over a defendant vis-à-vis claims of named plaintiffs.
    See, e.g., Burgess v. Religious Tech. Ctr., Inc., 600 F. App’x 657, 659-61 (11th

                                            14
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 15 of 30 PageID 1222



           However, “[i]n Florida, before a court addresses the question of whether

    specific jurisdiction exists under the long-arm statute, the court must determine

    ‘whether the allegations of the complaint state a cause of action.’”         PVC

    Windoors, Inc. v. Babbitbay Beach Const., N.V., 598 F.3d 802, 808 (11th Cir.

    2010) (quoting Wendt v. Horowitz, 822 So. 2d 1252, 1260 (Fla. 2002)). Thus,

    the Court first addresses whether plaintiffs’ claims are subject to dismissal

    under Rule 12(b)(6).

                A. Rule 12(b)(6) (Failure to State a Claim)

          The Court evaluates a Rule 12(b)(6) motion to dismiss construing the

    complaint in the light most favorable to the plaintiff, assuming the truth of the

    well-pled allegations. Dusek v. JPMorgan Chase & Co., 832 F.3d 1243, 1246

    (11th Cir. 2016). Claims raised under the New Jersey Consumer Fraud Act

    (NJCFA), “must meet the heightened pleading requirements of Fed. R. Civ. P.

    9(b).” Schechter v. Hyundai Motor Amer., No. 18-13634, 2019 WL 3416902, at

    *5 (D.N.J. July 29, 2019) (citations omitted); see also Frederico v. Home Depot,




    Cir. 2015) (affirming dismissal of one defendant in class action removed under
    CAFA where court could not exercise personal jurisdiction under state’s long-
    arm statute); Howe v. Samsung Elec. Am., Inc., No. 1:16cv386-RH/GRJ, 2018
    WL 2212982, at *4 (N.D. Fla. Jan. 5, 2018) (“Rule 23 does not expand a court’s
    personal jurisdiction over a defendant.”); Daniel v. Tootsie Roll Indus., LLC, No.
    17Civ.7541(NRB), 2018 WL 3650015, at *9 (S.D.N.Y. Aug. 1, 2018) (“CAFA
    vests federal district courts with subject matter jurisdiction, not personal
    jurisdiction.”).


                                           15
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 16 of 30 PageID 1223



    507 F.3d 188, 200 (3d Cir. 2007) (noting that Rule 9(b) applies to claims alleging

    violations of the NJCFA).13

            Count I alleges a violation of section 56:8-2.1 of the NJCFA, which

    prohibits businesses from operating in a manner which “wrongfully implies” an

    association with the “Federal Government” or “this State.” N.J. Stat. Ann.

    § 56:8-2.1. Plaintiffs allege that Heartland charges and retains a fee to use the

    MySchoolBucks program but wrongfully implies an association with a

    government entity by stating that the school districts “require” parents to pay

    the program fee. 14      But the named plaintiffs’ public school districts are in

    Florida, Louisiana, and Colorado, not New Jersey. By its plain language, “this

    State” refers to New Jersey; section 56:8-2.1 of the NJCFA simply isn’t violated

    here.        The one case plaintiffs cite to argue otherwise is distinguishable

    because, while the advertisements there did reference another state, it was in

    conjunction with New Jersey and the federal government.          See Hoffman v.

    Loiry, No. A-2640-14T3, 2016 WL 3693957 (N.J. Super. Ct. App. Div. July 13,

    2016) (holding defendant’s advertisements, which included the seal of the

    President of the United States and the name “NY/NJ Restoration Leadership”




            Plaintiffs do not concede that Rule 9(b) applies, but cite no authority to
            13

    the contrary. Even under Rule 8, these claims as pled have problems.
            14   As noted above, the language has since changed.



                                             16
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 17 of 30 PageID 1224



    wrongfully implied his conference was associated with the federal government,

    New Jersey and New York). Count I will be dismissed with prejudice.

          Count II alleges a violation of section 56:8-2 of the NJCFA, which

    prohibits “unconscionable commercial practice, deception, fraud, false pretense,

    false promise, misrepresentation, or the knowing[] concealment, suppression,

    or omission of any material fact with intent that others rely upon such

    concealment, suppression or omission, in connection with the sale or

    advertisement of any merchandise,” which includes services offered for sale to

    the public.15 N.J. Stat. Ann. §§ 56:8-2, 56:8-1(c). Plaintiffs allege Heartland’s

    terms of service for the MySchoolBucks program misrepresent that school

    districts “require” the imposition of a program fee, and Heartland

    misrepresents on its website that MySchoolBucks is “free.”

          To state a claim under this subsection, plaintiffs must plead “(1) an

    unlawful practice; (2) an ascertainable loss; and (3) a causal connection between

    the two.” Block v. Seneca Mortg. Servicing, 221 F. Supp. 3d 559, 593 (D.N.J.



          15 The statute, originally written for prosecution by the Attorney General,
    goes on to state that a violation occurs “whether or not any person has in fact
    been misled, deceived or damaged thereby.” N.J. Stat. Ann. § 56:8-2; D’Agostino
    v. Maldonado, 78 A.3d 527, 536-37 (N.J. 2013). However, to bring a private
    right of action, the statute only authorizes a remedy to a “person who suffers
    any ascertainable loss of moneys or property, real or personal, as a result of the
    use or employment by another person of any method, act, or practice declared
    unlawful under this act.” N.J. Stat. Ann. § 56.8-19. See D’Agostino, 78 A.3d at
    537.


                                           17
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 18 of 30 PageID 1225



    2016) (citations omitted); D’Agostino, 78 A.3d at 536-37 (citations omitted).

    While Heartland argues that the allegedly false representations are true, on a

    motion to dismiss, the Court takes the allegations in the light most favorable to

    plaintiffs; at this stage, they have said enough to allege an unlawful practice.16

    See Weinberg v. Sprint Corp., 801 A.2d 281, 291 (N.J. 2002) (explaining that

    the NJCFA is to be interpreted broadly “to accomplish its remedial purposes”

    (citation omitted)).   Likewise, at this point, the Court finds plaintiffs have

    stated an ascertainable loss by claiming entitlement to a refund of the program

    fees Heartland collected—money which plaintiffs allegedly believed they were

    paying to the school districts. This seems sufficiently akin to the auto dealer

    registration fee overcharge the New Jersey Supreme Court deemed to be an

    ascertainable loss under the statute. See Bosland v. Warnock Dodge, Inc., 964

    A.2d 741, 750 (N.J. 2009).

          But the allegations of a causal connection between the unlawful practice

    and ascertainable loss are insufficient, merely stating that there is one. See

    Doc. 57 at ¶ 97. Plaintiffs will be granted leave to replead this count so that

    each of them may attempt to allege facts causally connecting the allegedly



          16 The parties cite authorities which seemingly disagree whether
    materiality is an element of a NJCFA claim based on affirmative
    misrepresentations, as opposed to only omissions. The language of the statute
    supports the latter position. See Leon v. Rite Aid Corp., 774 A.2d 674, 678-79
    (N.J. Super. Ct. App. Div. 2001).


                                           18
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 19 of 30 PageID 1226



    unlawful practice to their ascertainable loss in compliance with Rule 9(b).17

    See Annecharico v. Raymour & Flanigan, No. 16-1652(FLW), 2016 WL 7015615,

    at *8-9 (D.N.J. Nov. 30, 2016) (rejecting plaintiff’s “broad-brush” approach to

    pleading causation under the NJCFA because Rule 9(b) requires a plaintiff to

    demonstrate “how the alleged wrongdoing had any bearing on plaintiff’s

    decision to purchase the product or service;” a simple allegation that the loss

    would not have occurred but for the fraudulent conduct is not enough). Cf.

    Leon, 774 A.2d at 677-78 (finding causation adequately pled under the NJCFA

    where pharmacy’s deceptive advertising of “lowest and best price” led plaintiffs

    to believe they would receive the lowest price).

          Count III (misnumbered as Count IV) alleges a violation of the New

    Jersey Truth-in-Consumer Contract, Warranty and Notice Act (“TCCWNA”),

    which prohibits sellers from offering to consumers written contracts that violate

    the consumers’ clearly established legal right. N.J. Stat. Ann. § 56:12-14.

    Plaintiffs allege that because Heartland misrepresented its program in

    violation of the NJCFA, it has also violated the TCCWNA. Heartland moves

    to dismiss on the grounds that it has not violated the NJCFA. As the Court is

    dismissing Count I, this count will rise or fall with Count II, and may be re-pled


          17This seems especially challenging for plaintiff Nancy Murrey-Settle,
    who alleges only that she stopped using MySchoolBucks sometime in 2016
    because it was too expensive, as opposed to because she was misled as to who
    required or retained the fee.


                                           19
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 20 of 30 PageID 1227



    in a second amended complaint.

          Count IV (misnumbered as Count V), alleges breach of contact under New

    Jersey law, which requires plaintiffs to plead that (1) “the parties entered into

    a valid contract;” (2) “the defendant failed to perform [its] obligations under the

    contract;” and (3) “the plaintiff[s] sustained damages as a result.” Murphy v.

    Implicito, 920 A.2d 678, 689 (N.J. Super. Ct. App. Div. 2007).          Heartland

    argues that plaintiffs fail to explain how Heartland’s alleged misrepresentation

    as to who requires and retains the fee is a failure to perform an obligation under

    the Terms of Service governing the parties’ contract. Plaintiffs did not do much

    to address Heartland’s arguments in either their response or sur-reply.

    Nonetheless, since the Court will permit plaintiffs to replead Count II, it will

    give them a chance to replead the breach of contract claim if they have a good

    faith basis to do so.18

          Finally, Heartland moves to dismiss plaintiffs’ prayer for relief seeking a

    declaration and injunction to prohibit Heartland from violating the NJCFA and

    TCCWNA (Doc. 57, p. 22 [Prayer for Relief] at c. and d.). Heartland argues

    that not only have the terms changed to eliminate any supposed confusion as to


          18 Because the factual allegations are lacking in both the breach of
    contract and the NJCFA claim, the Court is not prepared to address Heartland’s
    economic loss rule argument, but the weight of authority is likely on plaintiffs’
    side. See, e.g., G&F Graphic Servs., Inc. v. Graphic Innovators, Inc., 18 F.
    Supp. 3d 583, 588-90 (D.N.J. 2014) (discussing numerous cases holding the
    economic loss doctrine does not bar a fraud claim under the NJCFA).


                                            20
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 21 of 30 PageID 1228



    how the program works, but, because none of the named plaintiffs are

    Heartland customers anymore and their complaint does not express any desire

    to be Heartland customers in the future, they cannot show a threat of future

    injury; therefore their claim for declaratory and injunctive relief as to

    Heartland’s terms and conditions is moot and/or plaintiffs lack standing to seek

    that relief. Plaintiffs argue they faced a Hobson’s choice of either agreeing to

    the new terms or sending cash to school with their children, and they therefore

    have standing to seek injunctive and declaratory relief to ensure Heartland’s

    terms and conditions are, and remain, fairly stated.

          But requiring Heartland to state that it (and not the school district) is

    requiring and retaining the fee (as its terms and website now do) does not mean

    the fee doesn’t have to be paid. Plaintiffs and anyone else will still have to pay

    the fee for using the service. Thus, regardless of what language is used to

    explain the fee, there’s no Hobson’s choice such that might create standing for

    plaintiffs with regard to Heartland’s current or future statements regarding the

    fees charged for its services. See Houston v. Marod Supermarkets, Inc., 733

    F.3d 1323, 1328-29 (11th Cir. 2013) (explaining that standing to seek injunctive

    relief requires a plaintiff to “show a sufficient likelihood that he will be affected

    by the allegedly unlawful conduct in the future” (quotation and citation

    omitted)); Gil v. City of Pensacola, 396 F. Supp. 3d 1059, 1062 (N.D. Fla. 2019)

    (finding plaintiff lacked standing to pursue declaratory and injunctive relief


                                             21
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 22 of 30 PageID 1229



    regarding website statements because he could not allege a real and immediate

    threat of future injury (citing Wooden v. Bd. of Regents of Univ. Sys. of Ga., 247

    F.3d 1262, 1284 (11th Cir. 2001)).        In their second amended complaint,

    plaintiffs must either resolve this dilemma or not request prospective

    declaratory and injunctive relief.

                B. Rule 12(b)(2) (Specific Personal Jurisdiction)

          Because plaintiffs may be able to sufficiently replead their claim of a

    violation of the NJCFA with regard to Heartland’s alleged misrepresentations

    (Count II) (which means the derivative TCCWNA claim (Count III (mislabeled

    as Count IV)) would also remain), and they will possibly be able to replead their

    breach of contract claim (now Count IV (mislabeled as Count V)), the Court

    must address whether it can maintain specific personal jurisdiction over

    Heartland as to the claims of plaintiffs Call and Eke.

           “Specific jurisdiction refers to ‘jurisdiction over causes of action arising

    from or related to a defendant’s actions within the forum.’” PVC Windoors, 598

    F.3d at 808 (quotation and citation omitted).          When analyzing specific

    jurisdiction, the Court bears in mind that “Florida’s long-arm statute is to be

    strictly construed.” Sculptchair Inc. v. Century Arts, Ltd., 94 F.3d 623, 627

    (11th Cir. 1996) (citation omitted). “Under Florida law, the plaintiff bears the

    burden of proving personal jurisdiction,” which a defendant typically challenges

    through evidence that the plaintiff must then meet. Id.


                                            22
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 23 of 30 PageID 1230



          Call and Eke do not claim to be able to exercise specific personal

    jurisdiction over Heartland in Florida with regard to their causes of action.

    Rather, they make the legal argument that the Court should allow them to

    piggy-back onto the specific personal jurisdiction demonstrated by Story and

    Murrey-Settle, the two Florida plaintiffs, 19 through the doctrine of pendent

    personal jurisdiction.   Typically, this doctrine permits personal jurisdiction

    over a defendant as to one individual claim to be expanded to cover other related

    claims if the claims “arose from the same jurisdiction generating event.”

    Cronin v. Washington Nat. Ins. Co., 980 F.2d 663, 671 (11th Cir. 1993); see also

    RMS Titanic, Inc. v, Kingsman Creatives, Ltd., 579 F. Appx. 779, 788 (11th Cir.

    2014) (examining whether “jurisdiction generating event” of transmitting trade

    secrets in Florida was event giving rise to other counts of conversion); Baylis v.

    Marriott Corp., 843 F.2d 658, 663-64 (2d Cir. 1988) (“Pendent jurisdiction

    traditionally refers to the joinder of a state-law claim by a party already

    presenting a federal question claim against the same defendant,” which is

    appropriate if both claims “derive from a common nucleus of operative fact.”).

          What plaintiffs here propose is that the Court expand the doctrine to

    include additional pendent party plaintiffs, not just pendent claims. Plaintiffs

    argue the rationale is essentially the same—if the defendant is going to be in


          19  Heartland does not contest that it is subject to specific personal
    jurisdiction in Florida with regard to Story and Murrey-Settle’s claims.


                                           23
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 24 of 30 PageID 1231



    this forum defending claims brought by resident Florida named plaintiffs over

    which the Court can exercise personal jurisdiction, the Court should be able to

    exercise personal jurisdiction over similar claims against the same defendant

    brought by non-resident named plaintiffs.20 The Court did not uncover (and

    the parties did not cite) any Eleventh Circuit authority adopting this theory.

          While plaintiffs point to a few district court opinions which have

    permitted pendent party personal jurisdiction, the Court finds their reasoning

    inapplicable or unpersuasive.     See, e.g., In re: Packaged Seafood Prods.

    Antitrust Lit., 338 F. Supp. 3d 1118, 1171-73 (S.D. Cal. 2018) (finding court

    could exercise pendent personal jurisdiction with respect to state law claims of

    non-residents in MDL action because their claims arose out of the same common

    nucleus of operative facts as the federal question antitrust claims, which

    provided nationwide personal jurisdiction); Sloan v. General Motors, LLC, 287

    F. Supp. 3d 840, 859 (N.D. Cal. 2018) (holding court could exercise personal

    jurisdiction over defendant as to state law claims of non-resident plaintiffs

    which overlapped with and arose out of the federal claims already before the

    court); Allen v. ConAgra Foods, Inc., No. 3:13-cv-01279-WHO, 2018 WL



          20 Plaintiffs also argue that since they have voluntarily brought their
    claims to this Florida forum, it’s not up to Heartland to challenge that choice.
    That argument misses the mark—the question is whether the Court can require
    Heartland to answer to plaintiffs’ claims here, not whether plaintiffs can be
    here.


                                           24
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 25 of 30 PageID 1232



    6460451, at *7-8 (N.D. Cal. Dec. 10, 2018) (relying on Sloan to exercise personal

    jurisdiction over non-resident plaintiffs’ state law claims even though no federal

    question existed), opinion reversed on reconsideration, 2019 WL 5191009, at *1-

    3 (Oct. 15, 2019) (finding no basis to exercise personal jurisdiction where

    “subsequent developments” undermined original basis for doing so, stating

    “there must be a basis to assert personal jurisdiction over the named plaintiffs

    to a case”). 21   Other cases upon which plaintiffs rely address whether the

    personal jurisdiction analysis applies to claims of unnamed class or putative

    class members, which is not the issue here.22


          21  In Allen, those “subsequent developments” included the denial of
    plaintiffs’ motion to certify a nationwide class, illustrating that the original
    decision to exercise personal jurisdiction over the non-resident plaintiffs’ claims
    was supported by the likelihood of class certification. 2019 WL 5191009, at *1-
    3. That justification seems to run counter to Eleventh Circuit teachings that,
    until a class is certified, its members are not within the power of the Court.
    See, e.g., In re Checking Acct. Overdraft Litig., 780 F.3d 1031, 1037 (11th Cir.
    2015); In re Bayshore Ford Trucks Sales, Inc., 471 F.3d 1233, 1245 (11th Cir.
    2006). Here, moreover, no motion for class certification is pending.
          22 See, e.g., Mussat v. IQVIA, 953 F.3d 441, 447 (7th Cir. 2020) (holding
    the unnamed class members did not need to demonstrate personal jurisdiction);
    Molock v. Whole Foods Mkt. Grp., Inc., 952 F.3d 293, 297-98 (D.C. Cir. 2020)
    (holding it is premature to raise issue of personal jurisdiction as to unnamed
    putative class members claims before a class is certified); In re Takata Airbag
    Prod. Liab. Litig., 396 F. Supp. 3d 1101, 1134-37 (S.D. Fla. 2019) (denying
    motion to dismiss claims of non-resident putative class members in MDL where
    jurisdiction was based on federal question); Goodman v. Sun Tan City, LLC, No.
    18-81281-CIV-ROSENBERG/REINHART, 2018 WL 6978695 (S.D. Fla. Dec. 14.
    2018) (recommending denial of motion to strike class allegations for lack of
    personal jurisdiction where named plaintiff was resident of forum and her
    federal statutory claim arose there); Becker v. HBN Media, Inc., 314 F. Supp.
    3d 1342, 1345 (S.D. Fla. 2018) (denying motion to dismiss non-resident putative

                                            25
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 26 of 30 PageID 1233



          Even in a class action, there is “no reason why personal jurisdiction

    should be treated any differently from subject-matter jurisdiction and venue:

    the named representatives must be able to demonstrate either general or

    specific personal jurisdiction . . . .” Mussat, 953 F.3d at 447 (emphasis added)

    (holding that, by contrast with named representatives, unnamed class members

    were not required to demonstrate personal jurisdiction). “[I]mposing personal

    jurisdiction [on defendant] for all of the claims [of non-resident plaintiffs], [just]

    because specific jurisdiction may lie as to [the resident] plaintiff’s claims[,]

    would run afoul of the traditional notions of fair play and substantial justice

    that form the bedrock of any court’s personal jurisdiction analysis.” Demaria

    v. Nissan No. Am., Inc., No. 15 C 3321, 2016 WL 374145, at *8 (N.D. Ill. Feb. 1,

    2016) (dismissing for lack of personal jurisdiction non-resident named plaintiffs




    class members in case where court exercised federal question jurisdiction);
    Tickling Keys, Inc. v. Transam. Fin. Advisors, Inc., 305 F. Supp. 3d 1342, 1350
    (M.D. Fla. 2018) (same): Sanchez v. Launch Tech. Workforce Sols., LLC, 297 F.
    Supp. 3d 1360, 1369 (N.D. Ga. 2018) (same).
          While the application of Bristol-Myers Squibb Co. v. Superior Court of
    California, 137 S. Ct. 1773 (2017), features prominently in each of these
    opinions (and many others cited by Heartland), and the parties have argued
    why Bristol-Myers does (or does not) answer the question here, the Court can
    decide this motion without weighing in on the application of Bristol-Myers to a
    nationwide class action based on diversity where the defendant is not subject to
    general personal jurisdiction in the forum. Thus, while decisions analyzing
    Bristol-Myers and its impact are interesting, for now, that is all they are. The
    Court makes no prediction as to Bristol-Myers’ application or the outcome if
    plaintiffs move for class certification.


                                             26
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 27 of 30 PageID 1234



    in putative class action whose claims had no connection to defendant’s forum

    activities). 23   See also Lee v. Branch Banking & Tr. Co., No. 18-21876-Civ-

    Scola, 2018 WL 5633995, at *4 (S.D. Fla. Oct. 31, 2018) (dismissing claims of

    non-resident named plaintiffs in putative class where they could not

    demonstrate general or specific personal jurisdiction over the defendant);

    Chernus v. Logitech, Inc., No. 17-673(FLW), 2018 WL 1981481, at *3-6 (D.N.J.

    Apr. 27, 2018) (dismissing claims of non-resident named plaintiffs and stressing

    that “even in the context of a class action, it is the named plaintiff’s claim that

    must arise out of or result from the defendant’s forum-related activities, not the

    claims of the unnamed members of the proposed class, who are not party to the

    litigation absent class certification” (internal quotation and citations omitted)).

           Heartland is a Georgia defendant over whom a Florida federal district

    court can exercise specific personal jurisdiction regarding the New Jersey

    statutory and state law claims of Florida plaintiffs who purchased and used

    Heartland’s services in Florida. Plaintiffs argue the Colorado and Louisiana

    plaintiffs’ claims, which arose through events exclusively occurring in Colorado

    and Louisiana, are the same as the Florida plaintiffs’ claims—enough so that



           23Admittedly, in Demaria, an additional factor not present here is that
    the law to be applied varied with each plaintiff’s claim (although each plaintiff
    also had federal statutory claims). 2016 WL 374145, at *1. But this one factor
    does not tip the balance because it is still true that the non-resident named
    plaintiffs’ claims have nothing to do with Florida, nor do those plaintiffs.


                                            27
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 28 of 30 PageID 1235



    this case is destined to soon become a class action. But Heartland is already

    contesting that, raising significant factual arguments regarding differences in

    its arrangements with school districts, differences in the information school

    districts share with parents about the program, and differences among

    plaintiffs’ perceptions of the program.

           While making no predictions as to who will have the better argument

    concerning class certification, the Court finds Call and Eke, named non-resident

    plaintiffs, have not met their burden of demonstrating that the Court can

    exercise personal jurisdiction over Heartland, a non-resident defendant, in this

    diversity suit as to their claims, which do not arise in Florida.24 See Lee, 2018

    WL 5633995, at *4; Chernus, 2018 WL 1981481, at *3-6; Demaria, 2016 WL

    374145, at *8.      Though dismissing Call and Eke for lack of personal

    jurisdiction, the dismissal is without prejudice to their joining as members of a

    national class in the event the Court certifies one and they qualify as members.

    See Lee, 2018 WL 5633995, at *4, n.1 (dismissing claims of non-resident named

    plaintiffs without prejudice to recovering as part of the class, if certified).




          24Plaintiffs’ policy concern about the piecemeal litigation caused by
    requiring named plaintiffs to file separate actions in separate states would be
    avoided by filing a case in a forum which can exercise general jurisdiction over
    a defendant.


                                              28
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 29 of 30 PageID 1236



          Accordingly, it is hereby

          ORDERED:

          1.      Heartland’s Motion for Judgment on the Pleadings (Doc. 12) is

    denied.

          2.      Plaintiff’s Motion for Protective Order, etc., (Doc. 13) is denied.

          3.      Heartland’s Motion to Dismiss (Doc. 62) is granted as follows:

                  (a)   the claims of plaintiffs Allen Call and James Eke are

                  dismissed for lack of personal jurisdiction over Heartland;

                  (b)   Count I (claim of NJCFA government entity) is dismissed

                  with prejudice;

                  (c)   Counts II (claim of NJCFA misrepresentation), III (TCCWNA

                  derivative claim), and IV (breach of contract) are dismissed without

                  prejudice to filing a second amended complaint;

                  (d)   plaintiffs’   claim   seeking   prospective   declaratory   and

                  injunctive relief as to Heartland’s terms of service or website

                  language is dismissed without prejudice to reassertion in the

                  second amended complaint, if they have a good faith basis to do so.

          4,      Plaintiffs shall file a second amended complaint consistent with

    this Order no later than June 19, 2020.25 Heartland shall file its answer to



          25   Plaintiffs may not add new parties or claims.


                                              29
Case 3:19-cv-00724-TJC-JBT Document 75 Filed 05/20/20 Page 30 of 30 PageID 1237



    plaintiffs’ second amended complaint no later than July 10, 2020.26

            5.   The Court will issue a Phase One Case Management and

    Scheduling Order by separate order.

            6.   In the Court’s October 29, 2019 order (Doc. 51 at 2), the Court

    advised the parties that the footnotes in their future filings must be in at least

    12 point font. Both parties have ignored the Court’s order (see, e.g., footnotes

    in Docs. 67 and 70). Future filings which fail to conform to the Court’s order

    will be struck without further notice.

            DONE AND ORDERED in Jacksonville, Florida this 20th day of May,

    2020.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge




    s.
    Copies:
    Counsel of record




             The Court is not precluding Heartland from filing a further motion to
            26

    dismiss if it has a good faith basis to do so.


                                             30
